DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (WO 00/78869) in view of Nass et al (US 2007/0072967).
Regarding claim 1, Hurley teaches a thermoplastic resin composition comprising:
50 to 95 % by weight of the polyamide (polyphthalamide) (page 12, lines 18-23).  The polyamide has the following repeat units: 

    PNG
    media_image1.png
    329
    276
    media_image1.png
    Greyscale
(page 7)
5 to 50 % by weight of a modifier component (page 12, lines 20-25) which is an olefin copolymer (page 9, lines 5-12).
Hurley teaches that the composition can further contain 5 to 60 % by weight of fillers (page 16, lines 20-22), however fails to teach the addition of the calcium carbonate and the zinc oxide.
Nass teaches a polyamide compound which incorporates from 2 to 30 % of a filler (Abstract) such as calcium carbonate ([0045]) and 0 to 5 % of a zinc compound (Abstract) such as zinc oxide ([0047]). Given that the zinc compound is 5% by weight, the ratio of the calcium carbonate : zinc oxide can overlap the given range.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the calcium carbonate and zinc oxide of Nass as the filler of Hurley.  One would have been motivated to do so in order to receive the expected benefit of improving processing and flame retardancy of the composition (Nass, [0006], [0058]).
Regarding claims 2-4, Hurley teaches that the polyamide contains 40 to 100 mol % of formula 1, 0 to 35 mol % of formula 2, and 0 to 60 mol % of formula 3 (Hurley, page 6, lines 17-22).
Regarding claim 5, Hurley teaches that the olefin copolymer can be an ethylene-alpha-olefin copolymer (page 11, lines 13-17).
Regarding claim 6, it is noted that the unsaturated dicarboxylic acid is not mandatorily present. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (WO 00/78869) in view of Nass et al (US 2007/0072967) and Weber et al (US 2009/0239990).
The discussion regarding Hurley and Nass in paragraph 3 above is incorporated here by reference.  
	Regarding claim 7, Hurley teaches that the olefin copolymer can be maleic anhydride functionalized ethylene propylene copolymer (page 12), however fails to teach that it can be a maleic anhydride-modified ethylene octene copolymer.
	Weber teaches a thermoplastic molding composition which is primarily polyamide (Abstract) and incorporates maleic-anhydride-grafted ethylene-octene copolymer ([0071]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the maleic-anhydride-grafted ethylene-octene copolymer of Weber as the olefin copolymer of Hurley.  One would have been motivated to do so because it is the preferred rubber component (Weber, [0071]) to improve impact strength (Weber, [0005]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovey (US 3,914,520) in view of Hurley et al (WO 00/78869) and Nass et al (US 2007/0072967).
The discussion regarding Hurley and Nass in paragraph 3 above is incorporated here by reference.  
Regarding claim 9, Hovey teaches a molded article (col. 1, lines 15-20) comprising a base polyamide layer (Abstract) and a plating layer formed on at least one surface of the base layer (Abstract). 
However, it fails to teach that the base layer is the thermoplastic composition according to claim 1.  
Please refer to the above rejection for the particulars of the thermoplastic resin composition according to claim 1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the composition according to claim 1 as taught by Hurley and Nass for the base layer of Hovey.  One would have been motivated to do so in order to receive the expected benefit of using a polyamide that has impact modification and can withstand high temperature (Hurley, Abstract).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764